              Case 2:20-cv-01056-JAT Document 1 Filed 05/29/20 Page 1 of 6




 1   Lynn M. Allen, State Bar Number 012612
     lallen@tysonmendes.com
     Sitar Bhatt, State Bar Number 029622
 2   sbhatt@tysonmendes.com
     Eric L. Cook, State Bar Number 020797
 3   ecook@tysonmendes.com
     TYSON & MENDES, LLP
 4   7910 East Thompson Peak Parkway, Suite 101
     Scottsdale, Arizona 85255
 5   Telephone: (480) 571-5031
     Facsimile: (480) 245-5424
 6   Attorneys for Defendant Enterprise Leasing Company
     of Phoenix, LLC
 7
                                    UNITED STATES DISTRICT COURT
 8
                                            DISTRICT OF ARIZONA
 9
      LISA THORSEN and ROLF THORSEN,            ) No.
10    husband and wife;                         )
                                                ) NOTICE OF REMOVAL
11                                              )
                              Plaintiffs,       )
12          vs.                                 )
                                                )
13                                              )
      ENTERPRISE LEASING COMPANY OF )
14    PHOENIX, LLC, a foreign limited liability )
      company; FLEETLOGIX, INC., a foreign      )
15    corporation; AHMED NAALEYE and JANE )
                                                )
16    DOE NAALEYE, husband and wife,            )
                                                )
17                          Defendants.         )
                                                )
18
              Defendant Enterprise Leasing Company of Phoenix, LLC, (“Defendant”) gives notice
19
     that it is removing this action from Maricopa County Superior Court to the United States District
20
21 Court for the District of Arizona pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 for the
22 following reasons:
23
     A.       This Court Has Diversity Jurisdiction Pursuant to 28 U.S.C. § 1332.
24
              1.      There is complete diversity among the legitimate parties.
25
26
             Case 2:20-cv-01056-JAT Document 1 Filed 05/29/20 Page 2 of 6

      TYSON & MENDES, LLP



 1                  (a)    Plaintiffs are individuals residing in the state of New York. See
 2
     Complaint in matter No. CV2020-004656, Superior Court of Arizona, Maricopa County
 3
     (“Complaint”) at ¶ 1, attached as Exhibit 1.
 4
 5                  (b)    Defendant Enterprise Leasing Company of Phoenix, LLC, is a foreign

 6 limited liability company domiciled in Delaware with its principal place of business in Phoenix,
 7 Arizona. Upon information and belief, its sole member is Enterprise Holdings, Inc., a private
 8
   holding company incorporated in Missouri, with its principal place of business in St. Louis,
 9
10 Missouri.
11                  (c)    Defendant FLEETLOGIX, INC. is a Delaware corporation with its
12 principal place of business in San Diego, California.
13
            2.     The Amount in Controversy Exceeds $75,000.
14
15          The determination of diversity jurisdiction is made at of the time of removal. See St.

16 Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283 (1938); see also Rogers v. Wall-Mart
17 Stores, Inc. 230 F.3d 868, 871 (6th Cir. 2000). Included in the calculation of the jurisdictional
18
   minimum are general damages, special damages, punitive damages, and attorneys’ fees. See
19
   Ansley v. Metropolitan Life Ins. Co., 215 F.R.D. 575 (D. Ariz. 2003); see also Chabner v.
20
21 United of Omaha Life Ins. Co., 225 F.3d 1042, 1046 n.3 (9th Cir. 1998); Galt G/S v. JSS
22 Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998).
23
          Here, the evidence establishes by a preponderance of the evidence that the jurisdictional
24
   minimum has been met. First, Pursuant to Rule 26.2(c)(3)(B), Ariz. R. Civ. P., plaintiffs’ civil
25
26 cover sheet designated this case as a Tier 2 civil matter, which applies to cases where the
                                                    2
             Case 2:20-cv-01056-JAT Document 1 Filed 05/29/20 Page 3 of 6

      TYSON & MENDES, LLP



 1 damages sought exceed $50,000.00 and less than $300,000.00. See Civil Cover Sheet, attached
 2
     as Exhibit 2. Thus, plaintiffs acknowledge they seek damages falling within this range.
 3
             Other evidence shows plaintiffs seek damages in excess of $75,000. In plaintiffs’ Initial
 4
 5 Rule 26.1 Disclosure Statement, they allege Mrs. Thorsen sustained the following serious and
 6 permanent injuries arising from the subject incident for which they seek to recover damages:
 7           Abrasion to the left posterior knee; Bruising left knee and leg; Contusion of the left
 8           leg and knee; Contusion of the left hip; Fracture of the femur; Salter Harris I
             Fracture; Fractured fibula; Fractured patella; Fractured tibia; Traumatic hematoma
 9           of the left lower leg; Left knee reabsorbing hematoma; Meniscus injury; Complete
10           tear of the anterior cruciate ligament to the left knee; Neurovascular injury; Sprain
             of the MCL, LCL, ACL and PCL; Soft tissue swelling of the left knee, thigh and
11           calf; Left leg injury; Left knee effusion; Blunt trauma; Crush injury; Lymphedema;
             Autonomic Dysfunction Hyperalgesia; Left Saphenous Neuropathy / Left
12           Saphenous Nerve Injury; Chronic Left Calf Ecchymosis; Complex Regional Pain
13           Syndrome; Lower Extremity Parethesias; Chronic Post-traumatic Left Lower
             Extremity Neuropathy Pain Syndrome; and Subcutaneous Scarring Left Leg.
14
15 See plaintiffs’ Initial Rule 26.1 Disclosure Statement, attached as Exhibit 6, pages 2-4.
16           Plaintiffs have disclosed the injured party’s medical treatment consisting of multiple
17 diagnostic imaging, appointments with specialists, surgery, physical therapy, left-sided lumbar
18
   sympathetic nerve blocks, and nerve study. Plaintiffs also disclosed the injured party’s future
19
   medical treatment possibly consisting of a neuromodulation trial [Exh. 6, pp. 4-8].
20
21           At this very early stage of discovery, plaintiffs have made an incomplete disclosure of
22 medical records and expenses of $7,365.80, noting they will supplement for those providers who
23
   treated her in New York after she returned from her Phoenix and Las Vegas vacation [Exh. 6,
24
   pp. 29-31]. Based on plaintiffs’ general disclosure of her injuries and medical treatment
25
26 received, Defendant anticipates plaintiffs will allege medical expenses in excess of the
                                                  3
             Case 2:20-cv-01056-JAT Document 1 Filed 05/29/20 Page 4 of 6

      TYSON & MENDES, LLP



 1 $75,000.00 threshold. In addition, Mrs. Thorsen is making a claim for loss of earnings (amount
 2
     undisclosed) and pain, discomfort, suffering, mental/emotional distress, aggravation, frustration
 3
     and loss of enjoyment of life (Exh. 6, pp. 6, 30). Plaintiffs also claim $2,263.56 in out of pocket
 4
 5 expenses. Mr. Thorsen claims loss of consortium damages.
 6           Defendant also believe plaintiffs seek more than $75,000.00 in damages based on prior
 7 Arizona jury verdicts involving claims of complex regional pain syndrome (also known as reflex
 8
   sympathetic dystrophy)1:
 9
10               $1,250,000 – Bowden v. G&I III Posada Del Este, LLC, 2005 WL 4158024

11                   (2005) – Plaintiff sustained reflex sympathetic dystrophy, leg nerve damage, and
12
                     a fractured ankle after falling in a hole at defendant’s apartment complex.
13
                     Attached as Exhibit 7.
14
15                  $407,712 – Haig v. Kaufamn Company, 1993 WL 763679 (1993) – Plaintiff

16                   fractured her left wrist which resulted in surgical fusion of the forearm and
17
                     residuals of reflex sympathetic dystrophy. Attached as Exhibit 8.
18
                    $200,000 – McClure v. KIP Inc., et al., 2001 WL 36285258 (2001) – Plaintiff
19
20                   alleged he suffered from reflex sympathetic dystrophy after a motor vehicle

21                   collision. Attached as Exhibit 9.
22
23
24
25    1
       The term reflex sympathetic dystrophy is an older term for complex regional pain
      syndrome - https://www.webmd.com/brain/what-is-reflex-sympathetic-dystrophy-
26    syndrome#1
                                                   4
             Case 2:20-cv-01056-JAT Document 1 Filed 05/29/20 Page 5 of 6

      TYSON & MENDES, LLP



 1                  $110,000 – Dewitt v. Familian Corp., 1993 WL 774026 (1993) – Plaintiff
 2
                     experienced reflex sympathetic dystrophy, an ulnar collateral ligament injury,
 3
                     and cervical, thoracic, and lumbar strain after he fell in the defendant company’s
 4
 5                   parking lot. Attached as Exhibit 10.

 6                  $100,000 – Colter v. Walgreen Arizona Drug, 2001 WL 36287578 (2001) –
 7
                     Plaintiff alleged reflex sympathetic dystrophy and chronic pain syndrome after a
 8
                     dolly being pushed by defendant’s employee traveled over her left foot. Attached
 9
10                   as Exhibit 11.

11           The tier designation, alleged injuries, and anticipated treatment expenses associated
12
     with the injuries, exclusive of pre-judgment interest and attorneys’ fees, establish the amount in
13
     controversy meets the requirement for diversity jurisdiction.
14
15           Based on the foregoing, Defendant has met its burden of establishing the jurisdiction of

16 this Court.
17
     B.      This Notice of Removal is Timely.
18
             Plaintiff filed the Complaint on April 14, 2020 and served it on Enterprise Leasing
19
20 Company of Phoenix, LLC by way of personal service on April 30, 2020. This Notice of
21 Removal, therefore, has been timely filed within 30 days of that date. See 28 U.S.C. § 1446(b).
22
     C.      Defendant has attached copies of the original Complaint, Civil Cover Sheet, Summons,
23
     Certificate of Compulsory Arbitration, civil docket, plaintiffs’ Initial Rule 26.1 Disclosure
24
25 Statement, and cases referenced above and has no other court documents in its possession. See
26 Exhibits 1-11.
                                                   5
           Case 2:20-cv-01056-JAT Document 1 Filed 05/29/20 Page 6 of 6

     TYSON & MENDES, LLP



 1 D.      Defendant has concurrently filed a copy of this notice with the Arizona Superior Court.
 2
           Defendant has served upon plaintiffs a copy of this notice.
 3
           DATED this 29th day of May, 2020.
 4
 5                                            TYSON & MENDES, LLP

 6
                                              By: /s/ Lynn M. Allen
 7                                                Lynn M. Allen
                                                  Sitar Bhatt
 8                                                Eric Cook
                                                  Attorneys for Defendant Enterprise Leasing
 9                                                Company of Phoenix, LLC
10
                                      CERTIFICATE OF SERVICE
11
            I hereby certify that on May 29, 2020, I electronically transmitted the attached
12 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
   of Electronic Filing to the following CM/ECF Registrants:
13
   Steven J. Jones
14 PHILLIPS LAW GROUP, P.C.
15 3101 N. Central Ave., Ste. 1500
   Phoenix, AZ 85012
16 stevenj@phillipslaw.com
17 minute_entries@phillipslaw.com
   Attorney for Plaintiff
18
   By: /s/ Christie Carstensen
19
20
21
22
23
24
25
26
                                                6
